AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                            FILED
                                                                                                                 AUG 2 8 2019
                                          UNITED STATES DISTRICT COUR
                                                                                                         CLERK, U.S. DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA                            SO HER DISTRICT OF CALIFORNIA
                                                                                                       8
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRI                                           DEPUTY
                                     V.                             (For Offenses Committed On or After November 1, 1987)

                 LUZ LOZANO MERCADO ( 1)                            Case Number:            l 9-CR-00424-BAS

                                                                    THOMAS MATTHEWS
                                                                    Defendant's Attorney
USM Number        72713298

• -
THE DEFENDANT:
IZI pleaded guilty to count(s)            ONE (1) AND TWO (2) OF THE INDICTMENT

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                   Count
21 :952 AND 960 - IMPORTATION OF METHAMPHETAMINE                                                                           1
21:952 AND 960-IMPORTATION OF HEROIN                                                                                       2




     The defendant is sentenced as provided in pages 2 through                5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                 JS          dismissed on the motion of the United States.

1ZJ   Assessment: $200.00 ($100 EACH COUNT)


•     JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                       D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    AI JGI JST 26. 2019
                                                                    Date of Imposition of Sentence



                                                                    HON. CYNTHIA BASHANT
                                                                    UNITED STA TES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                LUZ LOZANO MERCADO ( 1)                                                  Judgment - Page 2 of 2
CASE NUMBER:              l 9-CR-00424-BAS

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 COUNT ONE (I): FIFTY SEVEN (57) MONTHS AND COUNT TWO (2): FIFTY SEVEN (57) MONTHS EACH
 COUNT TO RUN CONCURRENT TO EACH OTHER FOR A TOTAL OF FIFTY SEVEN (57) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.              on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                -------------                                 ---------------
 at                                       , with a certified copy of this judgment.
      ------------


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                    19-CR-00424-BAS
